Citation Nr: 0808482	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hypertension.  

2.  Entitlement to an initial compensable rating for service-
connected benign renal cyst.  

3.  Entitlement to an initial compensable rating for service-
connected pes planus, with bilateral hallux valgus bunion 
deformity.  

4.  Entitlement to an initial compensable rating for service-
connected residuals of a left hand fracture.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for each of the 
above-referenced disabilities and assigned noncompensable 
ratings, effective August 5, 2004.  

The issues of entitlement to initial compensable ratings for 
service-connected pes planus with bilateral hallux valgus 
bunion deformity and service-connected residuals of a left 
hand fracture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more or systolic pressure 
predominantly 160 or more; or a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  

2.  The veteran's benign renal cyst is manifested by nocturia 
four to five times per night.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  

2.  The criteria for an initial 20 percent rating, and not 
higher, for service-connected benign renal cyst have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7529 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for hypertension was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Service connection for a benign renal 
cyst was granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7529.  The effective date 
assigned for both was August 5, 2004.  See March 2005 rating 
decision.  The veteran has appealed the initial ratings 
assigned to these disabilities and contends that he is 
entitled to increased ratings.  See May 2005 notice of 
disagreement (NOD).  



	A.  Hypertension

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Under these criteria, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  A 10 percent evaluation is also the minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating requires 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The assignment of 40 and 
60 percent evaluations is warranted for diastolic pressure 
predominantly 120 or more or 130 or more, respectively.  

The veteran underwent a VA compensation and pension (C&P) 
examination in October 2004, which was corrected by the VA 
examiner in February 2005.  At the time of the examination, 
the veteran's claims folder was available and reviewed.  The 
examiner noted that a beta diagnosis for hypertension was 
made in January 2004.  The veteran reported some 
lightheadedness but denied a history of heart disease.  It 
was noted that he was taking 10 milligrams of Lisinopril 
daily.  The veteran's blood pressure was measured at 146/78 
standing, 129/70 sitting and 130/88 laying.  Heart sounds 
were diminished mainly because of his large chest and 
obesity; he had regular sinus rhythm and no murmur or 
evidence of jugular venous distention (JVD).  Lungs were 
clear to auscultation and normal resonance to percussion; 
peripheral pulses were all 2+ bilaterally; there was no pedal 
edema; and urinalysis was negative.  The veteran was 
diagnosed with hypertension, fair control.  

The Board acknowledges that the veteran requires medication 
(Lisinopril) to control his hypertension; the veteran does 
not, however, meet the criteria for a 10 percent rating under 
Diagnostic Code 7101.  More specifically, the evidence of 
record does not show a history of diastolic pressure of 
predominantly 100 or more so as to support the minimum 
evaluation under this diagnostic code.  See service medical 
records; treatment records from the Biloxi VA Medical Center 
(VAMC); October 2004 VA C&P examination report.  Nor does the 
evidence show that the veteran's diastolic blood pressure has 
predominantly been 100 or more or that his systolic blood 
pressure has predominantly been 160 or more.  See id.  In 
fact, none of the medical evidence of record shows a 
diastolic pressure reading of 100 or more or a systolic 
pressure reading of 160 or more.  As the preponderance of the 
evidence is against the claim, the benefit-of-reasonable 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  

	B.	Benign renal cyst

The veteran's service-connected benign renal cyst is rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7529 (2007), which 
provides that benign neoplasms of the genitourinary system 
are to be rated as a voiding dysfunction or renal 
dysfunction, whichever is predominant.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2007).  Evaluation under urine leakage 
involves ratings ranging from 20 to 60 percent and 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  A 
60 percent evaluation is assigned when these factors require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day; a 40 
percent evaluation is assigned when there is leakage 
requiring the wearing of absorbent materials which must be 
changed two to four times per day; and a 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; a 
10 percent evaluation contemplates daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent evaluation 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

The criteria enumerated under renal dysfunction are as 
follows: requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101, warrants a zero percent evaluation.  Id.

During the October 2004 VA C&P examination, the examiner 
noted that a renal cyst was found on an ultrasound done to 
check on hypertension and elevated creatinine at Keesler Air 
Force Base in January 2004.  The veteran reported weight 
gain, nocturia four to five times, occasional left flank 
pain, and occasional staining on his underwear.  He denied 
other urological symptoms, urinary tract surgery, urinary 
tract infections, a history of renal colic or bladder stones, 
a history of acute nephritis, a history of malignancies, or 
hospitalization for urinary tract disease.  The examiner 
reported that laboratory data of the veteran's urine was 
negative, and he diagnosed the veteran with a benign renal 
cyst.  

Nocturia is defined as urinary frequency at night.  See 
Dorland's Illustrated Medical Dictionary 1142 (28th ed. 
1994).  Based on the veteran's report during the October 2004 
VA examination, the Board finds that he meets the criteria 
for a 20 percent evaluation under the criteria for urinary 
frequency found at 38 C.F.R. § 4.115a (2007).  More 
specifically, the veteran reported getting up to urinate four 
to five times every night.  This report does not more nearly 
approximate the criteria for a 40 percent rating, which 
requires awakening to void five or more times per night.  

The Board notes that the veteran was found to have a history 
of renal insufficiency during a July 2005 clinic visit at the 
VAMC in Biloxi, and has considered the criteria for renal 
dysfunction found at 38 C.F.R. § 4.115a (2007).  In the 
absence of evidence of albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101, however, the veteran does not 
meet the criteria for a 30 percent evaluation under the renal 
dysfunction criteria.  As such, the veteran's symptoms are 
more predominant under the criteria for voiding dysfunction.  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Prior to the issuance of the March 2005 rating decision that 
granted service connection for hypertension and a benign 
renal cyst, the veteran was advised of the evidence necessary 
to substantiate his claims for service connection and of his 
and VA's respective duties in obtaining evidence.  He was 
also asked to send any evidence in his possession that 
pertained to the claims.  See August 2004 letter.  

With respect to the claims for increased ratings, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven."  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  When service connection has 
been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer 
applicable.

Accordingly, the duty to notify has been fulfilled as to 
these claims.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See August 2006 supplemental 
statement of the case (SSOC).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, VA, and private treatment 
records were obtained and he was afforded an appropriate VA 
examination in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.




ORDER

An initial compensable rating for hypertension is denied.  

An initial disability rating of 20 percent, and no higher, 
for service-connected benign renal cyst is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran submitted additional evidence (private medical 
records) directly to the Board in February 2007 without a 
wavier of RO consideration.  These medical records relate to 
his claim for an initial compensable rating for service-
connected pes planus, with bilateral hallux valgus bunion 
deformity.  Remand to the RO is required for consideration of 
this evidence.  38 C.F.R. § 20.1304(c) (2007).  

The additional evidence submitted by the veteran consists of 
two progress notes dated December 2006 from Dr. G. Ray.  It 
appears that the veteran initially visited Dr. Ray in 
December 2006, that Dr. Ray sent the veteran to physical 
therapy, and that the veteran was to return to the office in 
five weeks for a follow up.  On remand, the RO/AMC should 
attempt to obtain any other follow-up or treatment records 
from Dr. Ray, as well as records associated with the 
veteran's physical therapy.  As the case must be remanded for 
the foregoing reason, the RO/AMC should also obtain all 
recent VA treatment records, and schedule the veteran for a 
VA examination of his feet.  

The veteran's service-connected residuals of a left hand 
fracture is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which provides that traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5230 provide the criteria for evaluation of ankylosis or 
limitation of motion of single or multiple digits of the 
hand.

During the October 2004 VA C&P examination, the veteran's 
left hand and wrist were examined and range of motion 
measurements were provided for the left wrist.  The VA 
examiner did not, however, provide range of motion findings 
for the veteran's left hand, which are important in 
determining whether the veteran is entitled to an increased 
rating pursuant to the above-cited diagnostic codes.  As 
such, the Board finds that this claim must be remanded in 
order for an appropriate examination of the veteran's left 
hand to be conducted.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Biloxi VAMC, dated since 
August 2006.  

2.  Make arrangements to obtain the 
veteran's complete records from Dr. Ray.  

3.  Ask the veteran where he was sent by 
Dr. Ray for physical therapy and make 
arrangements to obtain the complete 
physical therapy records.  

4.  Schedule the veteran for a VA hand, 
thumb and fingers examination to 
determine the current severity of his 
service-connected residuals of a left 
hand fracture.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left hand fracture.

The examiner should report the range of 
motion measurements for the left hand and 
fingers in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
hand is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

5.  Schedule the veteran for a VA 
examination of his feet, to determine the 
current severity of his service-connected 
pes planus with bilateral hallux valgus 
bunion deformity.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected pes planus with 
bilateral hallux valgus bunion deformity.

The examiner should report the range of 
motion measurements for the feet in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the feet 
are used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner should state whether the 
veteran's pes planus is manifested by 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities; weight bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, and/or pain on 
manipulation and use of the feet.  

The examiner should also state whether 
the veteran's hallux valgus is severe 
(i.e., equivalent to amputation of the 
great toe).

6.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the most recent SSOC was 
issued.  If the benefits sought on appeal 
are not granted, issue an updated SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


